Case: 15-60401      Document: 00513943970         Page: 1    Date Filed: 04/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 15-60401                                   April 7, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
MIGUEL ANGEL SAENZ-LOPEZ, also known as Miguel Saenz,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 252 068


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Miguel Angel Saenz-Lopez, a native and citizen of Mexico, petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the immigration judge’s (IJ) denial of his
application for deferral of removal under the Convention Against Torture
(CAT).     Saenz-Lopez asserts that the BIA erred in affirming the order of
removal because the IJ’s adverse credibility determination was based on an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60401      Document: 00513943970   Page: 2   Date Filed: 04/07/2017


                                 No. 15-60401

erroneous application of the law.      Saenz-Lopez further asserts that the
BIA was incorrect in its determination that, aside from objecting to the adverse
credibility determination, he had not challenged the IJ’s denial of his deferral
of removal claim.
      Saenz-Lopez was previously convicted of an aggravated felony. We do
not have jurisdiction to review his claims regarding the denial of deferral of
removal under the CAT because these claims, however labeled, do not actually
present either a constitutional issue or a question of law. See Milat v. Holder,
755 F.3d 354, 359 (5th Cir. 2014); Siwe v. Holder, 742 F.3d 603, 613 (5th Cir.
2014); Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013); 8 U.S.C. §
1252(a)(2)(C) & (D). Accordingly, his petition for review is DISMISSED for
lack of jurisdiction.




                                       2